      Case 1:21-cv-00352-JCH-CG Document 16 Filed 08/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

YVETTE HERN,

             Plaintiff,

v.                                                         No. CV 21-352 JCH/CG

MGA INSURANCE COMPANY, INC.,

             Defendant.

                        ORDER RESETTING TELEPHONIC
                     PRE-SETTLEMENT STATUS CONFERENCE

      IT IS HEREBY ORDERED that the previously scheduled pre-settlement status

conference set for Tuesday, October 5, 2021, at 1:30 p.m. is RESET for Friday,

October 8, 2021, at 10:00 a.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

      IT IS SO ORDERED.



                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
